Case 1:20-cv-00287-JAW Document 34 Filed 07/30/21 Page 1 of 5             PageID #: 326




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

DANIEL L. CHASE,                         )
                                         )
             Plaintiff,                  )
                                         )
      v.                                 )     No. 1:20-cv-00287-JAW
                                         )
CITY OF BANGOR, et al.,                  )
                                         )
             Defendants.                 )

      ORDER AFFIRMING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE

      On August 6, 2020, Daniel Chase filed a pro se complaint against the City of

Bangor and eight Bangor police officers (Defendants) in connection with an incident

in which he was allegedly “repeatedly assaulted by Bangor officers.” Compl. at 4

(ECF No. 1). He alleges that on April 16, 2018, he was assaulted by Bangor police

officers during a traffic stop, resulting in injuries to his “fused spine.” Id. He claims

the alleged assault violated his rights under the United States Constitution, as well

as various federal statutes. Id. at 3. Mr. Chase attached to the Complaint transcripts

of the encounter provided by a private forensic services company, police reports of the

incident, and the transcript from a July 2018 trial in Maine state court for the traffic

violation. Id., Attachs. 1-2. On October 26, 2020, Mr. Chase filed an amended

complaint, recounting the April 16, 2018 incident in more detail. Am. Compl. (ECF

No. 7). The Amended Complaint removed the City of Bangor and three of the police

officers as defendants, and added a new police officer as a defendant, although that
Case 1:20-cv-00287-JAW Document 34 Filed 07/30/21 Page 2 of 5             PageID #: 327




new police officer defendant has not appeared in this case and the record lacks any

evidence that he has been served. Id. at 1-2.

      On January 21, 2021, the Defendants filed a motion to dismiss pursuant to

Federal Rules of Civil Procedure 12(b)(4), 12(b)(5), and 12(b)(6). Defs., City of Bangor,

Mark Hathaway, Jeffrey Kinney, Daniel Place, David Farrar, Mich[ae]l Pina,

Jermaine Walker, Jason Stewart and Dylan Hall’s Mot. to Dismiss and/or J. on the

Pleadings Pursuan[t] to F.R.Civ.P. Rule 12(b)(4), (5), and (6) (ECF No. 12) (Mot. to

Dismiss). On February 1, 2021, Mr. Chase responded to the Defendants’ motion to

dismiss, Resp. to Mot. to Dismiss (ECF No. 13), and moved to amend his complaint,

Mot. to Amend Compl. (ECF No. 14). On February 10, 2021, the Defendants replied

to Mr. Chase’s response, Defs., City of Bangor, Mark Hathaway, Jeffrey Kinney,

Daniel Place, David Farrar, Mich[ae]l Pina, Jermaine Walker, Jason Stewart and

Dylan Hall’s Reply to Pl., Daniel Chase’s, “Mem. of Opp’n” to Bangor Defs. Mot. to

Dismiss and/or J. on the Pleadings (ECF No. 15), and responded in opposition to

Mr. Chase’s motion to amend, Defs., City of Bangor, Mark Hathaway, Jeffrey Kinney,

Daniel Place, David Farrar, Mich[ae]l Pina, Jermaine Walker, Jason Stewart, and

Dylan Hall’s Objs. to Pl., Daniel Chase’s “Mot. to Amend” and “Mot. to Appoint

Counsel” (ECF No. 16).

      On April 13, 2021, the Magistrate Judge issued a recommended decision,

denying Mr. Chase’s motion to appoint counsel, granting Mr. Chase leave to amend

the Complaint “for the limited purpose of reinstating his claim against the City of

Bangor,” and recommending the Court grant in part the Defendants’ motion to



                                           2
Case 1:20-cv-00287-JAW Document 34 Filed 07/30/21 Page 3 of 5          PageID #: 328




dismiss.   Order on Mot. for Leave to Amend Compl. and Mot. to Appoint

Counsel/Recommended Decision on Defs.’ Mot. to Dismiss at 1 (ECF No. 18)

(Recommended Decision). The Magistrate Judge recommended the Court grant the

Defendants’ motion to dismiss all claims against every police officer except Officer

Jeffrey Kinney. Id. at 18. The Magistrate Judge concluded that a 42 U.S.C. § 1983

claim, based on excessive force in violation of the Fourth Amendment, could proceed

against Officer Kinney because “[w]hether Defendant Kinney’s alleged physical

contact with [Mr. Chase] was objectively reasonable cannot be resolved without the

development of a factual record.” Id. at 10. The Magistrate Judge also recommended

the Court grant the motion to dismiss all claims against the City of Bangor except for

a claim under Title II of the Americans with Disabilities Act (ADA), 42 U.S.C.

§ 12131, et seq. Id. at 18. The Magistrate Judge reasoned that Mr. Chase allegedly

informed Officer Kinney that his fused spine interfered with his ability to put his

hands behind his back, but Officer Kinney nevertheless handcuffed him behind his

back. Id. at 15. Although Defendants argued Officer Kinney’s use of two handcuffs

was reasonable, the Magistrate Judge concluded that “the issue of reasonableness

requires the development of a factual record.” Id. at 15-16.

      On April 15, 2021, the Defendants filed an answer and affirmative defenses to

the Amended Complaint. Defs., City of Bangor, Jeffrey Kinney, Daniel Place, David

Farrar, Michael Pina, and Dylan Hall’s Affirmative Defenses and Answer to Pl.,

Daniel Chase’s Am. Compl. (ECF No. 23).




                                          3
Case 1:20-cv-00287-JAW Document 34 Filed 07/30/21 Page 4 of 5                   PageID #: 329




       Neither Mr. Chase nor the Defendants filed objections to the Recommended

Decision.

       The Court reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record, and made a de novo determination of all

matters adjudicated by the Magistrate Judge’s Recommended Decision. The Court

concurs with the recommendations of the Magistrate Judge for the reasons set forth

in his Recommended Decision.

       1.     The Court AFFIRMS the Recommended Decision of the Magistrate
              Judge (ECF No. 18).

       2.     The Court GRANTS in part and DENIES in part the Defendants’ Motion
              to Dismiss (ECF No. 12). The Court GRANTS the Defendants’ Motion
              to Dismiss all claims against Defendants David Farrar, Michael Pina,
              Dylan Hall, and Daniel Place. The Court DENIES the Defendants’
              Motion to Dismiss insofar as it requests dismissal of Mr. Chase’s claim
              against Defendant City of Bangor under the Americans with Disabilities
              Act (ADA), but GRANTS the Motion to Dismiss all other claims against
              the City of Bangor. The Court DENIES the Defendants’ Motion to
              Dismiss insofar as it requests dismissal of Mr. Chase’s claim against
              Defendant Jeffrey Kinney under 42 U.S.C. § 1983 for excessive force, but
              GRANTS the Motion to Dismiss all other claims against Jeffrey
              Kinney. 1

       3.     The Court DISMISSES without prejudice Daniel Chase’s Complaint
              (ECF No. 1) and Amended Complaint (ECF No. 7), except to the extent
              he has asserted an ADA claim against the City of Bangor and a 42 U.S.C.
              § 1983 claim against Jeffrey Kinney.




1       The Court agrees with the Magistrate Judge’s conclusion that although Officers Mark
Hathaway, Jermaine Walker, and Jason Stewart were named in the original Complaint and moved
for dismissal, Mr. Chase did not include them in the Amended Complaint. See Recommended Decision
at 1 n.2. Therefore, the Court construes Mr. Chase as having dropped his claims against them on
October 26, 2020 when he filed the Amended Complaint, and accordingly, the Defendants’ Motion to
Dismiss is moot as to Officers Mark Hathaway, Jermaine Walker, and Jason Stewart.

                                               4
Case 1:20-cv-00287-JAW Document 34 Filed 07/30/21 Page 5 of 5   PageID #: 330




      SO ORDERED.

                                    /s/ John A. Woodcock, Jr.
                                     JOHN A. WOODCOCK, JR.
                                    UNITED STATES DISTRICT JUDGE

Dated this 30th day of July, 2021




                                      5
